Case 1:20-cv-01523-AT Document17 Filed 07/10/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
MICHAEL ADAMS. DOC #:
DATE FILED: 7/10/2020
Plaintiff,

-against- 20 Civ. 1523 (AT)

MENEMSHA CORP., MUZAFFER OZAK, and ORDER

LEX HIXON ARCHIVE FOUNDATION, INC.,

Defendants.
ANALISA TORRES, District Judge:

 

 

Plaintiff's motion to adjourn the initial pretrial conference, ECF No. 16, is GRANTED.
The initial pretrial conference scheduled for July 16, 2020, is ADJOURNED to August 31, 2020,

at 11:40 a.m. The conference shall proceed telephonically; the parties are each directed to call
either (888) 398-2342 or (215) 861-0674, and enter access code 5598827.

By August 24, 2020, either Plaintiff shall submit his anticipated motion for default
judgment, or the parties shall submit their joint status letter and proposed case management plan.

The Clerk of Court is directed to terminate the motion at ECF No. 16.
SO ORDERED.

Dated: July 10, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
